DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1 and 4 are amended. Claims 23-25 are newly added. Claims 9-13 and cancelled. Claims 1-8 and 14-25 are allowed.

Applicant’s arguments regarding the rejections under 35 USC 103 have been fully considered and are persuasive. The rejections of 9/18/2020 are overcome.

Allowable Subject Matter
Claims 1-8 and 14-25 are allowed. The following is an examiner’s statement of reasons for allowance:
Barron (US 2014/0041655) teaches an electronic vaporizer [0001] having a vaporization basket open towards the mouthpiece ([0064], figure 4, reference numeral 402) and containing a heating coil ([0064], figure 4, reference numeral 403). Herbal materials are inserted into the vaporization basket above the heater and vaporized [0065]. Waxes and oils can also be vaporized using this electronic vaporizer [0013].
A mouthpiece ([0073], figure 5, reference numeral 130) where the mouthpiece includes a passageway from the vaporization chamber to the exterior of the portable vaporizer [0017] that transmits vapor to a human mouth through a conduit in its center [0075]. The mouthpiece is located in a mouthpiece holder ([0073], figure 5, reference numeral 502) adapted to fit inside a tank holder ([0073], figure 5, reference numeral 104) that surrounds a tank ([0058], figure 4, reference numeral 103).

Hcu (US 2005/0051182) teaches a cigarette holder that filters toxic substances from smoke [0021] having a main pipe ([0010], figure 3, reference numeral 2) and filter column inserted in a middle portion of the main pipe ([0016], figure 3, reference numeral 1). The filter column has an end flange ([0015], figure 3, reference numeral 15) with a recess hole ([0021], figure 3, reference numeral 11). The first pipe has a chamber for receiving a cigarette ([0021], figure 3, reference numeral 21). However, it would not have been obvious to one of ordinary skill in the art to combine the filtering of Barron with the filter of Hcu since Hcu is directed to filtering toxic substances from cigarette smoke which is not created by the vaporization of Barron.
Thorens (US 2011/0094523) teaches an impactor for an electronic vaporization device having a plate that traps larger aerosol particles generated by the vaporizer and produce a filter effect [0096]. The air flows around the impactor ([0097], figure 4). The impactor is located immediately downstream of the capillary wick and heater (figure 4). However, it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the filters of Barron and Thorens since Thorens is only capable of removing large aerosol particles.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426.  The examiner can normally be reached on Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.E.S./               Examiner, Art Unit 1747

/ERIC YAARY/               Examiner, Art Unit 1747